Citation Nr: 0506281	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-04 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to September 2, 2003, 
for a 60 percent evaluation for hypertensive heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A hearing before the 
undersigned sitting at the RO was held in January 2005.  A 
transcript of that hearing is associated with the claims 
folder.  

In April 1998, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation effective 
September 6, 1997.  The veteran disagreed with the assigned 
evaluation and subsequently perfected an appeal of this 
issue.  At the January 2005 hearing, the veteran indicated 
that he was not going to be discussing this issue and it is 
considered withdrawn.  See 38 C.F.R. § 20.204(b) (2004).
 
In December 2001, the RO granted service connection for 
hypertensive heart disease and assigned a 30 percent 
evaluation effective September 19, 2001.  In June 2002, the 
RO denied an earlier effective date for service connection 
for hypertensive heart disease.  In December 2003, the RO 
again denied an effective date prior to September 19, 2001 
for service connection for hypertensive heart disease, and 
granted an increased evaluation to 60 percent for 
hypertensive heart disease effective September 2, 2003.  In 
March 2004, the RO issued a statement of the case (SOC) 
addressing an earlier effective date for service connection.  
The veteran subsequently submitted a timely VA Form 9.

On review, the veteran's correspondence is not entirely clear 
as to whether he is claiming an earlier effective date for 
service connection for hypertensive heart disease or an 
earlier effective date for the 60 percent evaluation for 
hypertensive heart disease.  In his March 2004 VA Form 9, the 
veteran specifically references the December 2003 notice 
letter and indicates the payment start date should be October 
2001.  At the travel board hearing, the veteran further 
clarified his arguments.  He indicated that he was seeking a 
60 percent evaluation back to the initial grant of service 
connection in September 2001 and that he was not arguing that 
it should go before September 2001.  Thus, it appears that 
the veteran is seeking entitlement to an effective date prior 
to September 2, 2003, for a 60 percent evaluation for 
hypertensive heart disease and the Board has recharacterized 
the issue as such.  

In February 2004, the RO essentially considered entitlement 
to an earlier effective date for the 60 percent evaluation 
for hypertensive heart disease.  The March 2004 SOC set forth 
the laws and regulations pertaining to effective dates, to 
include for the assignment of increased evaluations.  As an 
earlier effective date for increase has basically been 
considered on the merits, and since the veteran has been 
advised of the pertinent regulations, the Board finds that 
the veteran is not prejudiced by recharacterization of the 
issue as stated above.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  An October 2003 cardiology examination for VA purposes 
reported an ejection fraction of 50 percent; it was not 
factually ascertainable prior to September 2, 2003 that the 
veteran's hypertensive heart disease was productive of acute 
congestive heart failure, or; a workload greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 2, 2003 
for a 60 percent evaluation for hypertensive heart disease 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o), 4.104, Diagnostic Code 7007 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in February 2004, the RO advised the veteran 
that it was working on his claim for an earlier effective 
date, but that additional information and evidence was 
needed.  The veteran was advised of the evidence necessary to 
substantiate a claim for an earlier effective date for an 
increased evaluation.  The veteran was also notified of his 
and VA's respective obligations with regard to obtaining 
evidence.  Specifically, that VA was responsible for getting 
relevant Federal records and that VA would make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency.  He was advised that he must 
provide enough information about his records so that VA could 
request them and that it was his responsibility to make sure 
that VA received all records that were not in the possession 
of a Federal department or agency.  The veteran was also 
asked to advise VA if there was any other evidence or 
information that he thought would support his claim.  The 
March 2004 SOC notified the veteran of the regulations 
pertaining to the assignment of effective dates.  The various 
rating decisions of record and the SOC collectively advised 
the veteran of the evidence of record and of the adjudicative 
actions taken.  

The claims folder contains medical records from the VA 
medical centers (VAMC) in Columbia and Atlanta, and various 
private medical records and statements submitted by the 
veteran.  The veteran was provided an examination for VA 
purposes in October 2003.  Additional VA examination would 
not aid the veteran in substantiating entitlement to an 
earlier effective date for an increased evaluation and is not 
required.   

In August 2003, the veteran submitted an authorization for 
release of records from Dr. Humphrey.  He reported treatment 
for hypertension and mental health referral in 2000-2001.  
Records from Dr. Humphrey were previously received in October 
2001.  The Board notes that the veteran also submitted 
authorizations for psychiatric treatment records.  These 
records were requested in September 2003, but not received.  
Additional efforts to obtain these records are not required 
as records pertaining to psychiatric treatment have no 
bearing on the issue currently for consideration.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran is currently assigned a 60 percent evaluation for 
hypertensive heart disease effective September 2, 2003.  The 
veteran asserts entitlement to an earlier effective date 
arguing, in essence, that the 60 percent evaluation should 
have been assigned since 2001.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2004).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received and when a factually ascertainable increase in 
disability occurred.  

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2004).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).  

In September 2001, the veteran submitted VA Form 21-4138, 
statement in support of claim, requesting secondary service 
condition for an enlarged heart, irregular heartbeat, and an 
enlarged left ventricle.  In December 2001, the RO granted 
service connection for hypertensive heart disease and 
assigned a 30 percent evaluation effective September 19, 
2001.  The veteran was notified of this decision by letter 
dated in January 2002.  At the hearing, the veteran indicated 
that the effective date should go back to September 19, 2001 
because he was told that he had one year to contest the 30 
percent and that he did just that on April 22, 2002.  The 
Board has reviewed the veteran's correspondence dated April 
22, 2002.  The RO initially construed this document as a 
claim for an earlier effective date for service connection.  
There is simply no indication in this statement that the 
veteran was disagreeing with the 30 percent evaluation and 
that he desired to contest this result.  Thus, the Board does 
not consider this correspondence a notice of disagreement 
with the assigned evaluation.  See 38 C.F.R. § 20.201 (2004).  
Accordingly, the veteran did not appeal this decision with 
respect to the evaluation assigned and it is final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  
 
On August 30, 2002, the RO received a statement in support of 
claim wherein the veteran requested an increased evaluation 
of existing disability.  On September 2, 2003, the veteran 
submitted another statement in support of claim, which the RO 
apparently construed as a claim for increase as well as for 
an earlier effective date.  On September 19, 2003, the RO 
continued the 30 percent evaluation for hypertensive heart 
disease, apparently based on the August 2002 claim.  The 
veteran was notified of this decision in September 2003 and 
did not appeal it with respect to the 30 percent evaluation.  
Thus, it is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  On December 9, 
2003, the RO granted an increased evaluation for hypertensive 
heart disease and assigned an effective date of September 2, 
2003.  Based on the foregoing, and for the purposes of this 
decision, the Board will consider the date of claim as 
September 2, 2003.  Even assuming an earlier pending claim, 
for the reasons explained below, an earlier effective date 
for the increased evaluation to 60 percent would still not be 
warranted.  

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).  

The RO evaluated the veteran's hypertensive heart disease 
pursuant to Diagnostic Code 7007.  Under this provision, a 
100 percent evaluation is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(2004).  A 60 percent evaluation is warranted for more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 30 percent evaluation 
is warranted for a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  
Id.  

The veteran underwent a cardiology examination for VA 
purposes in October 2003 and his ejection fraction was 
reported as 50 percent.  Thus, the criteria for a 60 percent 
rating were met at this time.  The Board has reviewed the 
medical evidence of record prior to this date, which confirms 
echocardiogram evidence of left ventricular hypertrophy.  
However, there is simply no evidence of acute congestive 
heart failure, or a workload greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

Based on a review of the record, the Board finds that it was 
not factually ascertainable that the veteran met the 
requirements for a 60 percent evaluation for hypertensive 
heart disease prior to the assigned effective date of 
September 2, 2003.  Since the date of receipt of the claim 
for increase precedes the increase in disability, the general 
rule applies and the effective date is governed by the later 
of the date of increase or the date the claim is received.  
See 38 C.F.R. § 3.400(o) (2004).  In this case, it was not 
factually ascertainable that the veteran met the criteria for 
a 60 percent evaluation until the October 2003 examination.  
Thus, the later date is the date of the increase.  The Board 
acknowledges that the RO assigned an effective date of 
September 2, 2003 apparently based on what it construed as 
the date of claim.  The Board will not disturb the RO's 
determination in this regard.  

As the preponderance of the evidence is against the claim for 
an earlier effective date, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  





ORDER

Entitlement to an effective date prior to September 2, 2003 
for a 60 percent evaluation for hypertensive heart disease is 
denied.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


